DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 4 and 11 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

           With respect to claim 4, the prior art fails to teach in combination with the rest of the limitations in the claim:  “wherein the auxiliary control unit is configured to:
apply the voltage output from the voltage source to the interface IC by controlling
an electric conductive state of the switch;
check whether the interface IC outputs a fault generation signal based on the
applied voltage; and diagnose the abnormality of the one or more main control units based on the fault generation signal.”


           With respect to claim 11, the prior art fails to teach in combination with the rest of the limitations in the claim:  “wherein diagnosing the abnormality of the one or
more main control units includes:
applying the voltage output from the voltage source to the interface IC by
controlling an electric conductive state of the switch;
checking whether the interface IC outputs a fault generation signal based on the
applied voltage; and
diagnosing the abnormality of the one or more main control units based on the
fault generation signal.”

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 5-8, 12 and 13 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Sunaga (U.S. Publication No. 2016/0033581).


With respect to claim 1, Sunaga discloses a system for diagnosing an abnormality of one or more main control units (para 0014, lines 1-6), the
system comprising:
the one or more main control units configured to control one or more battery
[100] (see battery management system and battery pack 10 contains a plurality of battery module 11 shown in Fig. 1), which are connected to one or more batteries, respectively (see battery module 11 shown in Fig. 1);
an auxiliary control unit configured to diagnose the abnormality of the one or
more main control units through near field communication (para 0018, lines 1-15); and
an interface integrated circuit (IC) configured to perform communication
between the one or more main control units (para 0018, lines 1-21), the auxiliary control unit (para 0020, lines 1-9), and the one or
more battery management modules [100] (see battery management system and battery pack 10 contains a plurality of battery module 11 shown in Fig. 1),
wherein when each of the one or more main control units is in a normal state, the
auxiliary control unit (para 0018, lines 1-15) is configured to:
set a preset reference voltage of the one or more main control units to a
comparison value of the interface IC (para 0024, lines 1-12); and
diagnose an abnormality of the interface IC based on a comparison
between the voltage applied to the interface IC and the set comparison value (para 0014, lines 1-6).



With respect to claim 5, Sunaga discloses the system of claim 1, wherein the main control unit is configured to change
a magnitude of the preset reference voltage so that an overvoltage abnormality or a low-
(cell voltage monitoring section 202 and overvoltage overdischarge determination section shown in section 203 shown in Fig. 1), and
the auxiliary control unit is configured to:
check whether a fault generation signal is output from the one or more
battery management modules based on the changed preset reference voltage (para 0014, lines 1-11); and
diagnose the abnormality of the one or more main control units based on
the fault generation signal (para 0018, lines 1-13).


 With respect to claim 6, Sunaga discloses the system of claim 5, wherein the auxiliary control unit is configured to
transmit the fault generation signal output from the one or more battery management
modules to the one or more main control units (cell voltage measuring section 202 shown in Fig. 1), and
when the one or more main control units receive the fault generation signal (overvoltage-overdischarge detecting section 301 shown in Fig. 1), the
one or more main control units is configured to reset the magnitude of the changed
reference voltage to an initially set value (auxiliary calculator (MPU) self-diagnostic function 302 shown in Fig. 1).


                  With respect to claim 7, Sunaga discloses the system of claim 1, wherein the one or more main control units, the

are connected by a daisy chain connection scheme (para 0016, lines 1-4).

                     With respect to claim 8, Sunaga discloses a method of for diagnosing an abnormality of one or more main control units (para 0014, lines 1-6),
the method comprising:
controlling, by one or more main control units, one or more battery management
modules, which are connected to one or more batteries [100] (see battery management system and battery pack 10 contains a plurality of battery module 11 shown in Fig. 1), respectively;
diagnosing, by an auxiliary control unit, the abnormality of the one or more main
control units through near field communication (para 0018, lines 1-15); and
performing, by an interface IC (para 0024, lines 1-12), communication between the one or more main control units, the auxiliary control unit, and the one or more battery management modules [100] (see battery management system and battery pack 10 contains a plurality of battery module 11 shown in Fig. 1),
wherein diagnosing the abnormality of the one or more main control units
includes, when each of the one or more main control units is in a normal state (para 0018, lines 1-15), setting a present reference voltage of the one or more main control units to a comparison value of the interface IC (para 0024, lines 1-12), comparing the voltage applied to the interface IC with the set comparison value, and diagnosing an abnormality of the interface IC (para 0014, lines 1-6).

With respect to claim 12, Sunaga discloses the method of claim 8, wherein controlling the one or more battery

that an overvoltage abnormality or a low-voltage abnormality is diagnosed in the one or
more batteries (cell voltage monitoring section 202 and overvoltage overdischarge determination section shown in section 203 shown in Fig. 1), and
wherein diagnosing the abnormality of the one or more main control units further
includes:
checking whether a fault generation signal is output from the one or more
battery management modules based on the changed preset reference voltage (para 0014, lines 1-11); and
diagnosing the abnormality of the one or more main control units based
on the fault generation signal (para 0018, lines 1-13).

With respect to claim 13, Sunaga et al. discloses the method of claim 12, wherein diagnosing the abnormality of the one or
more main control units further includes:
transmitting the fault generation signal output from the one or more battery
management modules to the one or more main control units (cell voltage measuring section 202 shown in Fig. 1); and
when the one or more main control units receive the fault generation signal (para 0018, lines 1-13), resetting the magnitude of the changed reference voltage to an initially set value (auxiliary calculator (MPU) self-diagnostic function 302 shown in Fig. 1).

                  With respect to claim 14, Sunaga et al. discloses the method of claim 8, wherein the one or more main control units, the

are connected by a daisy chain connection scheme (para 0016, lines 1-4).




Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Sunaga (U.S. Publication No. 2016/0033581) in view of Katrak et al. (U.S. Patent No. 9,970,991 B2).

            With respect to claim 3, Sunaga discloses the system of claim 1, further comprising:
a voltage source configured to output a voltage exceeding each of the preset
reference voltage and the set comparison value (para 0018, lines 1-18).
               Sunaga does not disclose a switch configured to switchably connect and disconnect the voltage source and the interface IC.
(col. 3, lines 30-41).
             It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Sunaga to include a switch configured to switchably connect and disconnect the voltage source and the interface IC as taught by Katrak et al. to predictably be able to control the first and second control signals by moving to an operational position.

  

 With respect to claim 10, Sunaga discloses the method of claim 8, further comprising:
outputting, by a voltage source, a voltage exceeding each of the preset reference
voltage and the set comparison value (para 0018, lines 1-18).
           Sunaga does not disclose swtichably connecting and disconnecting, by a switch, the voltage source and the interface IC.
            Katrak et al. discloses swtichably connecting and disconnecting, by a switch, the voltage source and the interface IC (col. 3, lines 30-41).
             It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Sunaga to include swtichably connecting and disconnecting, by a switch, the voltage source and the interface IC as taught by Katrak et al. to predictably be able to control the first and second control signals by moving to an operational position.

Claims 2 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Sunaga (U.S. Publication No. 2016/0033581) in view of Fernando et al. (U.S. Publication No. 2014/0124890 A1).


        Sunaga does not disclose wherein the auxiliary control unit is configured to
communicate with the one or more main control units by using a universal asynchronous
receiver-transmitter (UART) communication scheme.
          Fernando et al. discloses wherein the auxiliary control unit is configured to
communicate with the one or more main control units by using a universal asynchronous
receiver-transmitter (UART) communication scheme (para 0073, lines 1-6).
            It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Sunaga to include wherein the auxiliary control unit is configured to communicate with the one or more main control units by using a universal asynchronous receiver-transmitter (UART) communication scheme as taught by Fernando et al. to predictably digitally communicate with different devices.


               With respect to claim 9, Sunaga discloses the method of claim 8.
               Sunaga does not disclose further comprising communicating, by the auxiliary control unit, with the one or more main control units by using a universal asynchronous receiver-transmitter (UART) communication scheme.
                 Fernando et al. discloses wherein further comprising communicating, by the auxiliary control unit, with the one or more main control units by using a universal asynchronous receiver-transmitter (UART) communication scheme (para 0073, lines 1-6).
            It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Sunaga to include further comprising communicating, by the auxiliary control unit, with the one or more main control units by using a 


Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to FARHANA AKHTER HOQUE whose telephone number is (571)270-7543.  The examiner can normally be reached on Monday-Friday, 7:30am-4:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Melissa Koval can be reached on 571-272-2121.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/FARHANA A HOQUE/               Primary Examiner, Art Unit 2866